Case 2:14-md-02591-JWL-JPO Document 4497-1 Filed 11/20/20 Page 1 of 2




    EXHIBIT A
   Case 2:14-md-02591-JWL-JPO Document 4497-1 Filed 11/20/20 Page 2 of 2




            AGREEMENT TO RECEIVE COMMON BENEFIT FEE AWARD

       I understand that the United States District Court for the District of Kansas (“Court”) has
approved disbursement of a portion of the fees and the expenses awarded to my firm as part of
the Syngenta MIR162 Litigation in the amounts set forth below. Specifically, the Court has
awarded fees and approved disbursements for fee awards made from the common-benefit pools.
I understand that there are appeals pending to the allocation of attorneys’ fees. As a condition of
accepting my disbursement, I agree, on behalf of myself all others with an interest in the fees and
expenses awarded to my firm, that I will promptly—no later than seven (7) business days from
any demand by the Court or Settlement Class Counsel—return my disbursement if demanded,
including if needed in the event of modifications of the fee awards made by the Court as a result
of any motion for reconsideration or modification made after appeals. In addition, I submit, on
behalf of myself and all others with an interest in my firm’s fee and expense awards, to the
exclusive jurisdiction of the Court for purposes of interpreting or enforcing this agreement.



       Firm:


               Fee Disbursement: [insert amount]

               Expense Disbursement: [insert amount]


       Authorized Agent:


       Date:




                                                1
